Case 0:20-cv-61511-RAR Document 7 Entered on FLSD Docket 10/23/2020 Page 1 of 7


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61511-CIV-RUIZ/STRAUSS

 MICHAEL VAN ZUIDAM,

        Plaintiff,

 vs.

 ANDREW M. SAUL,
 Commissioner of Social Security Administration,

       Defendant.
 __________________________________/

                                    ORDER TO SHOW CAUSE

        THIS CAUSE has come before the Court sua sponte on review of the docket and has been

 referred to the undersigned for appropriate disposition of all pre-trial matters. (DE 2). Plaintiff

 filed a complaint on July 24, 2020, pertaining to denial of a claim for disability benefits under Title

 II and Title XVI of the Social Security Act. (DE 1 at 9). Federal Rule of Civil Procedure 4(i)

 details the service-of-process requirements for actions against a federal agency, such as the Social

 Security Administration. In particular, Rule 4(i) requires Plaintiff to serve a copy of the summons

 and complaint upon: (1) the United States Attorney for the judicial district in which the action is

 being brought (here the Southern District of Florida) or his designated employee; (2) the United

 States Attorney General at his or her office; and (3) the Office of General Counsel that is

 responsible for the processing and handling of litigation in the particular court jurisdiction in which

 the beneficiary filed the complaint. Fed. R. Civ. P. 4(i)(1) and (2). See Social Security Program

 Operations     Manual     System      (“POMS”),      GN      03106.020,     Service     of    Process,

 http://policy.ssa.gov/poms.nsf/lnx/0203106020. Plaintiff is responsible for properly serving the

 summons and the complaint within 90 days. Fed. R. Civ. P. 4(c)(1) and 4(m). Unless service is
Case 0:20-cv-61511-RAR Document 7 Entered on FLSD Docket 10/23/2020 Page 2 of 7


 waived, Plaintiff is additionally responsible for providing proof of service to the Court. Fed. R.

 Civ. P. 4(l)(1).

         Here, Plaintiff has failed to establish proof of service for the reasons stated herein. Plaintiff

 filed summonses on July 27, 2020 that were issued to: 1) U.S. Attorney’s Office, Southern District

 of Florida, 500 E. Broward Blvd., Ft. Lauderdale, FL 33394; 2) Office of the Regional Chief

 Counsel, Region IV, 61 Forsythe Street SW, Suite 20545, Atlanta, FA 300303-8910; and 3) United

 States Attorney General, Constitution Avenue & 10th Street, NW, Washington, DC 20530.

 (DE 3). On August 19, 2020, Plaintiff filed Affidavits for Summons Returned Executed. (DE 4;

 DE 5; DE 6). The affidavits are executed by a paralegal of a law firm in New York affirming the

 service of the summons and complaint “by depositing same in a First Class, certified, return

 receipt, postage paid, properly address [sic] envelope under the exclusive care and custody of the

 United States Postal Services within New York State.” (DE 4 at 1; DE 5 at 1; DE 6 at 1).

 Accompanying each filing is a document on the letterhead of the United States Postal Service

 (“USPS”). Some of these USPS documents are deficient as to proof of service. Each is described

 and shown below in turn.

         The first USPS document reflected below purports to provide proof of service to the U.S.

 Attorney’s Office in Fort Lauderdale, FL (“U.S. Attorney’s Office”). (DE 4 at 1-2). The

 document’s status is reported as “Delivered, Left with Individual” on August 19, 2020 at 11:57

 am. Id. at 2. The Recipient Name is listed as “Civil Process Clerk U S Attorney s Office Sout.”

 Id. The Address of Recipient is listed as 500 E. Broward Blvd., which is the street address to the

 U.S. Attorney’s office in Fort Lauderdale. Id. The Signature of Recipient shows twice, in

 handwriting, as “Covid 19.” This latter characteristic makes the proof of service insufficient. The

 form clearly intends to collect a signature in order to establish responsibility for accepting service

 on behalf of the U.S. Attorney’s Office and to demonstrate that service was accomplished. A

                                                    2
Case 0:20-cv-61511-RAR Document 7 Entered on FLSD Docket 10/23/2020 Page 3 of 7


 signature of “Covid 19,” however, does not establish such responsibility nor does it demonstrate

 successful service on the U.S. Attorney’s Office. Therefore, I find the USPS document deficient

 with respect to evidencing proof of service. Accordingly, I find that Plaintiff has not demonstrated

 perfected service on the U.S. Attorney’s Office.




        Unlike the first USPS document, the second USPS document appears adequate to support

 proof of service with respect to the Office of the Regional Chief Counsel Region IV. (DE 5 at

 1-2). The document’s status is reported as “Delivered, Left with Individual” on August 11, 2020



                                                    3
Case 0:20-cv-61511-RAR Document 7 Entered on FLSD Docket 10/23/2020 Page 4 of 7


 at 2:34 pm. Id. at 2. The Recipient Name is listed as “Office of the Regional Chief Counsel Region

 IV.” Id. The Address of Recipient is difficult to read but appears to list 61 Forsyth St., SSA which

 is a reference to the street address to the Office of the Regional Counsel, Region IV, Social Security

 Administration. Id. See Everett v. Comm'r of Soc. Sec., No. 8:20-CV-1242-T-33JSS, 2020 WL

 5701766, at *1 (M.D. Fla. Sept. 24, 2020) (directing plaintiff to address the summons to:

 Commissioner of Social Security, c/o Office of the Regional Chief Counsel, Region IV, Social

 Security Administration, Atlanta Federal Center, 61 Forsyth Street S.W., Suite 20T45, Atlanta,

 GA 30303-8920). Further, the signature of Niarchos Wright appears on the USPS document as

 the Signature of Recipient. Accordingly, I find that Plaintiff has perfected service on the Office

 of the Regional Chief Counsel, Region IV, Social Security Administration.




                                                   4
Case 0:20-cv-61511-RAR Document 7 Entered on FLSD Docket 10/23/2020 Page 5 of 7




        The third USPS document reflected below fails to provide proof of service to the U.S.

 Attorney General in Washington, DC (“Attorney General”) for the following reasons. (DE 6 at

 1-2). The document’s status is reported as “Delivered” on August 3, 2020 at 4:52 am. Id. at 2.

 The Recipient Name is listed as “United States Attorney General.” Id. The Address of Recipient

 is illegible. Id. The Signature of Recipient is likewise illegible. The illegibility of the address and

 signature, combined with the generic Recipient Name as “United States Attorney General” and the

 unusual delivery time at 4:52 am, causes the USPS document to fail to provide adequate proof of

 service. Similar to the first USPS document, this third USPS document does not establish

                                                   5
Case 0:20-cv-61511-RAR Document 7 Entered on FLSD Docket 10/23/2020 Page 6 of 7


 responsibility for acceptance of service on behalf of the Attorney General nor does it demonstrate

 successful service on the Attorney General. Therefore, because the third USPS document is

 inadequate as far as proof of service, I find that Plaintiff has not shown perfected service on the

 Attorney General.




                                                 6
Case 0:20-cv-61511-RAR Document 7 Entered on FLSD Docket 10/23/2020 Page 7 of 7




        Plaintiff has only shown perfected service on the Commissioner of Social Security with

 respect to the Office of the Regional Chief Counsel, Region IV, Social Security Administration.

 Plaintiff’s proof as to the other required entities is insufficient. Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff shall show cause by no later than November

 24, 2020, as to why he has not filed adequate proof of service that is compliant with Fed. R. Civ.

 P. 4(i). If Plaintiff perfects service in accordance with the rule and files adequate proof of that

 service, then Plaintiff may file a notice of compliance in response to the Order to Show Cause.

 Failure to perfect service in accordance with the Federal Rules of Civil Procedure and failure to

 file evidence that service was perfected may result in a recommendation to the District Court that

 the case be dismissed without prejudice for failure to prosecute.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 23nd day of October 2020.




 Copies furnished counsel via CM/ECF




                                                   7
